Citation Nr: 0949138	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma (also claimed as 
a lung disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has asthma, treated with 
bronchodilators, which did not have its onset in and is not 
related to active duty.


CONCLUSION OF LAW

Asthma (a lung disability) was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA


VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2003, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that, in post remand letters dated 
September 2007 and September 2008, the Veteran was notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 




Background

The Veteran contends she has asthma related to her active 
service.  Specifically, she contends that she participated in 
a gas chamber exercise while on active service, and as a 
result, she had a respiratory reaction which triggered her 
asthma.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After a review of all the evidence, the Board finds that the 
Veteran's current asthma is not related to her active 
service.  Service treatment records revealed that upon 
enlistment into active service, a report of medical history 
and examination dated August 1963 indicated no respiratory 
complaints, as well as a normal respiratory system.  An 
August 1964 treatment record indicated that the Veteran had 
an asthmatic type reaction from the gas chamber.  A December 
1964 treatment record indicated persistent upper respiratory 
infection.  Chest x-rays dated March 1966 indicated a normal 
chest with no significant abnormalities.  In her March 1966 
report of medical history upon separation from service, the 
Veteran reported questionable asthma.  However, the reviewing 
examiner did not provide a diagnosis of asthma, but rather 
indicated mild seasonal hay fever and sinusitis.  Examination 
upon separation of the same date indicated normal sinuses and 
normal lungs.  

Post service treatment records also showed treatment for 
reactive airway disease, bronchial asthma, and bronchitis.  
An October 1975 record indicated treatment for bronchitis and 
a February 1978 private treatment record revealed treatment 
for an improving  recent upper respiratory tract infection.  
A November 1994 discharge summary indicated that the Veteran 
had 20 year history of chronic bronchitis with a current 
acute exacerbation of chronic bronchitis.  

VA treatment records dated 1996 to 2001 reflected a medical 
history of and treatment for bronchial asthma.  A November 
1998 treatment record indicated a history of asthma for two 
years.  Examination revealed wheezing in the lower bases of 
the lungs with no rhonchi or rales.  Asthma was diagnosed and 
inhalers were prescribed.  Subsequent records reflect 
continued treatment for asthma.  

VA outpatient records dated February 2002 to April 2006 
indicated treatment for upper respiratory infections 
necessitating the use of a rescue inhaler, as well as asthma.  
A July 2005 treatment record indicated that the Veteran was 
diagnosed with asthma during her active service, and that she 
was currently experiencing an exacerbation of her asthma.  An 
August 2005 treatment record indicated diagnoses of reactive 
airway disease, allergic rhinitis, and bronchitis, which the 
physician opined were interrelated.  As such, the physician 
stated that the Veteran's condition should be service-
connected.  A September 2005 treatment record indicated that 
pulmonary function tests (PFTs) were within the normal 
limits. 

A March 2006 letter from K.S.D., M.D., indicated that the 
Veteran had been treated by Dr. F., for reactive airway 
disease, allergic rhinitis, and bronchitis at the VA.  
However, as Dr. F was no longer available, Dr.D., reviewed 
the notes and agreed that the Veteran's problems were more 
likely than not related to the time the Veteran served in the 
military.

The Veteran was afforded a VA examination in April 2009.  The 
Veteran complained of breathing problems including multiple 
episodes of bronchitis and asthma as a result of a gas tank 
training exercise during her active service.  Examination 
revealed intermittent asthma treated with inhaled 
bronchodilator, with acute attacks about twice a week and 
exacerbations occurring several times a year.  The Veteran 
also had a history of dyspnea and chest pain, however, the 
examiner stated that these symptoms were more likely 
secondary to her congestive heart failure.  Pulmonary 
function tests were consistent with a moderate obstructive 
ventilator impairment.  The examiner provided a diagnosis of 
chronic asthma.  The examiner opined that it was less likely 
than not that the Veteran's asthma was related to her active 
service.  The examiner stated that review of the claims file 
showed there were no documented asthmatic episodes after the 
single event in 1964, and that it was most likely that the 
symptoms the Veteran first presented were due to anxiety in 
inhaling the CS gas irritant.  The first documented asthmatic 
episode was in 1996, several decades after her military 
service.  Finally, chest x-rays in 1964 and 1965 were 
negative and PFTs performed in 2005 were within the normal 
limit.  Therefore, the examiner concluded it was less likely 
than not that the Veteran's asthma was related to active 
service.

Analysis

While the Veteran currently has asthma, the record fails to 
show objective evidence that the Veteran's asthma is related 
to her active service.  Service treatment records do show 
that the Veteran was treated for an asthmatic episode after 
gas chamber training in August 1964, as well as for an upper 
respiratory infection in December 1964, however, no diagnosis 
of asthma was ever provided.  Additionally, examination upon 
separation from active service noted normal lungs and chest.  
The medical evidence showed treatment for upper respiratory 
infections and bronchitis in 1975 and 1978, and a 1994 
private record revealed a 20 year history of chronic 
bronchitis.  Notably, the first documented diagnosis of 
asthma was in a November 1998 treatment record in which a 2 
year history of asthma was noted, nearly 30 years after the 
Veteran's discharge from service.  

The Board notes that VA records dated July and August 2005 as 
well as a letter from Dr. D., dated March 2006 stated that 
the Veteran's asthma was related to her active service.  On 
the other hand, the April 2009 VA examiner opined that the 
Veteran's asthma was not as least as likely as not related to 
her active service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the statements of the VA 
physicians appear to support the Veteran's claim, a close 
reading shows that they do not.  The opinions are both 
statements based on the Veteran's recited history, and not on 
review of the claims file.  

On the contrary, the contemporaneous evidence tends to show 
that the Veteran never had an actual diagnosis of asthma 
during active service, and that her first documented 
occurrence of asthma was around 1996.  Evidence that is 
simply the information recorded by the medical examiner from 
the Veteran, unenhanced by any additional medical comment by 
that examiner does not constitute "competent medical 
evidence." See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The speculative nature of the VA opinions of record 
is not legally sufficient to establish service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As 
such, they fall short of the level of certainty necessary for 
the Board to service connect the Veteran for a lung disorder.

Further, the April 2009 VA examiner reviewed the Veteran's 
complete claims file and concluded that it was not at least 
as likely as not that the Veteran's asthma was related to 
active service.  Moreover, he provided the rationale that 
there were no documented asthmatic episodes after the single 
event in 1964, and that it was most likely that the symptoms 
the Veteran first presented were due to anxiety in inhaling 
the CS gas irritant.  Thereafter, the first documented 
asthmatic episode was in 1996, several decades after her 
military service, and finally, PFTs performed in 2005 were 
within the normal limit.  Therefore, the examiner concluded 
it was less likely than not that the Veteran's asthma was 
related to active service

Finally, the Board notes that the Veteran submitted numerous 
statements indicating that she had bronchial asthma as well 
as other lung problems ever since her reaction in the gas 
chamber training exercise she participated in during service.
The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
However, as noted above, no diagnosis of asthma was evident 
during her active service and no post service reference to 
asthma was made until 1998, when the Veteran sought treatment 
for complaints of shortness of breath.  Consequently, 
although the Veteran is competent to contend that she had 
symptoms of shortness of breath and wheezing that stem from 
the in-service gas training exercise, for the above reasons, 
the Board finds her account of continual symptoms subsequent 
to that incident not to be credible and thus of no probative 
value.

Accordingly, the evidence of record does not show that the 
Veteran's asthma is due to service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule as to these issues is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for asthma (claimed as a lung disorder) is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


